DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 4, 5, 12-14, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Garrett et al. (US Patent No. 3,856,037).
In reference to claim 1, Garrett discloses a method, comprising: 

opening, or keeping open, a second valve 26, the second valve 26 being operably coupled to the wellhead 30 and positioned above the flow component (Fig. 1; col. 5, lines 3-8, both valves 24 and 26 are open); and 
after opening, or keeping open, each of the first valve 24 and second valve 26: 
detecting whether the second valve 26 is open or closed (Fig. 2, pressure gauge 58 provides the indication of whether second valve 26 is closed or open); 
in response to detecting that the second valve 26 is open, preventing the first valve 24 from being closed (col. 5, lines 8-43); and 
in response to detecting that the second valve 26 is closed, allowing the first valve 24 to be closed (col. 5, lines 43-50).
In reference to claim 7, Garrett discloses comprising: 
after opening, or keeping open, each of the first and second valves 24 and 26:
closing the second valve 24 (col. 5, lines 43-50); and 
opening a third valve 22, the third valve 22 being operably coupled to the flow component of the wellhead 30 (Fig. 1, col. 5, lines 43-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. (US Patent No. 3,856,037) in view of Gouge (US Patent No. 10,100,978).
In reference to claim 2, Garrett discloses detecting a state of the first valve 24 (Fig. 2, via gauge 56) but fails to disclose in response to detecting the state of the first valve, metering an amount of grease to the first valve.
Gouge discloses metering an amount of grease to a valve 164 (Fig. 1; Fig. 8, step 214).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to meter an amount of grease to a valve so that the valve can be properly lubricated.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. (US Patent No. 3,856,037) in view of Coles (US Patent Application Publication No. 2014/0374089).
In reference to claim 9, Garrett fails to disclose after opening, or keeping open, each of the first and second valves, deploying a downhole tool on a conveyance string through each of the first and second valves and into a wellbore operably associated with the wellhead; 
wherein the step of preventing the first valve from being closed in response to detecting that the second valve is open prevents the first valve from damaging the conveyance string when the downhole tool is deployed on the conveyance string through each of the first and second valves and into the wellbore.
Coles discloses that downhole tools are known in the art to be disposed on conveyances and deployed into the wellbore through a wellhead 60 (par. 0039).  In combination with the system disclosed by Garrett, this would result in deploying tools through the first valve 24 and the preventing the first valve 24 from actuating.  It would have been obvious to a person having ordinary skill in the art 
In reference to claim 10, Coles discloses that the downhole tool comprises a plug and perforating guns (par. 0039, “plug-and-perf runs”).
In reference to claim 11, Coles discloses after deploying the downhole tool on the conveyance string, retrieving the conveyance string to the surface (par. 0051).  In combination with Garrett, this would result in allowing the first valve 24 to be closed in response to detecting that the second valve 26 is closed after the at least a portion of the downhole tool is retrieved from the wellbore and through each of the first and second valves 24/26.

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. (US Patent No. 3,856,037) in view of Lopez (US Patent Application Publication No. 2016/0102537).
In reference to claim 15, Garrett discloses an apparatus, comprising: 
opening, or keeping open, a first valve 24, the first valve being part of a wellhead 30 (Fig. 1), the wellhead 30 including a flow component (Fig. 1, the lines extending between valve 24 and valve 26) above the first valve 24 (col. 5, lines 3-8, both valves 24 and 26 are open); 
opening, or keeping open, a second valve 26, the second valve 26 being operably coupled to the wellhead 30 and positioned above the flow component (Fig. 1; col. 5, lines 3-8, both valves 24 and 26 are open); and 
after opening, or keeping open, each of the first valve 24 and second valve 26: 
detecting whether the second valve 26 is open or closed (Fig. 2, pressure gauge 58 provides the indication of whether second valve 26 is closed or open); 
in response to detecting that the second valve 26 is open, preventing the first valve 24 from being closed (col. 5, lines 8-43); and 

Garrett fails to disclose a non-transitory computer readable medium and a plurality of instructions stored on the non-transitory computer readable medium and executable by one or more processors, wherein, when the instructions are executed by the one or more processors perform the above steps.
Lopez discloses that a computer 270 comprising non-transitory computer readable media 392 can be used to control valves via actuators 276 (pars. 0064 and 0065, Fig. 7).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use the non-transitory computer readable media valve control system of Lopez in place of the physical valve control system of Garrett as it amounts to a substitution of known equivalents to perform the same function, which is in this case to control a series of valves.
In reference to claim 21, Garrett discloses comprising: 
after opening, or keeping open, each of the first and second valves 24 and 26:
closing the second valve 24 (col. 5, lines 43-50); and 
opening a third valve 22, the third valve 22 being operably coupled to the flow component of the wellhead 30 (Fig. 1, col. 5, lines 43-50).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. (US Patent No. 3,856,037) in view of Lopez (US Patent Application Publication No. 2016/0102537) as applied to claim 15 above, and further in view of Gouge (US Patent No. 10,100,978).
In reference to claim 16, Garrett discloses detecting a state of the first valve 24 (Fig. 2, via gauge 56) but fails to disclose in response to detecting the state of the first valve, metering an amount of grease to the first valve.
.

Allowable Subject Matter
Claims 8 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Robinson et al. (US Patent Application Publication No. 2018/0266214), Funkhouser et al. (US Patent Application Publication No. 2018/0266217) and Clinton (US Patent No. 4,062,379) disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



3/01/22